DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) Status
Claims 1-10 are currently being examined.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (“Kim”, US 2018/0345955 A1) in view of Masahiro et al. (“Masahiro”, JP 2009202610 A, IDS). 	1) Regarding claim 1, Kim discloses a parking assist system (Fig. 7), comprising:  	a parking position candidate detector (¶0271; Fig. 7: object detection device 300) configured to detect one or more parking  position candidates, each consisting of an undelimited parking space set in a parking area around a vehicle or an available delimited parking space around the vehicle (¶0271);  	a display device (Fig. 7: display unit 251) configured to display the one or more parking position candidates on a screen (Fig. 16);  	a selection input member (Fig. 7: user interface device) configured to receive a selection operation by an occupant of the vehicle to select one of the one or more parking position candidates displayed on the display device (¶0070; ¶0076; ¶0084; Fig. 16); and  	a control device (Fig. 7: controller 170) configured to control screen display of the display device (¶0358; ¶0398), to set the parking position candidate selected by the occupant via the selection input member as a target parking position (¶0398; Fig. 16), and to control an autonomous parking operation to autonomously move the vehicle to the target parking position (¶0411; Fig. 16).  	As per the limitation wherein when multiple parking position candidates partially overlapping with each other are detected by the parking position candidate detector, the control device causes the display device to display the multiple parking position candidates so as to partially overlap with each other and to be selectable. 	Masahiro discloses and illustrates, in ¶0035; Fig. 8, the concept of displaying a plurality of parking position candidates for user selection. Notice that the displayed parking positions are overlapped. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of displaying a plurality of parking position candidates for user selection as taught by Masahiro, into the system as taught by Kim, with the motivation to enhance the parking assist features of the system. 	2) Regarding claim 2, Kim and Masahiro teach wherein the parking position candidate detector is configured to detect the parking area as an area around the vehicle other than passages and obstacles (according to applicant’s specification, on page 23, lines 18-21, the limitation relates to obstacle that hinder the travel of the vehicle. Kim discloses, in Fig. 16, the display displays detected parked vehicles and differentiates an available parking position locations from a position of a parked vehicle, hence the system detects parking position candidate other than passages and obstacles) and to set multiple undelimited parking spaces in the parking area such that the multiple undelimited parking spaces have longitudinal directions intersecting with each other and partially overlap with each other (Masahiro: Fig. 8). 	3) Regarding claim 3, Kim and Masahiro teach wherein the multiple parking position candidates partially overlapping with each other include at least two of a parallel parking position candidate (Masahiro: Fig. 8), a perpendicular parking position candidate, and an angle parking position candidate. 	4) Regarding claim 4, Kim and Masahiro teach wherein the selection input member includes a touch panel configured to detect a touch on the screen of the display device (Kim: Fig. 16) and to receive an input operation set for a region in which the touch is detected (Kim: ¶0095; ¶0102-104; ¶0117; ¶0396-0404; Fig. 16), and wherein when the touch panel detects a touch on mutually overlapping parts (Kim: Figs. 18: element 31) of the multiple parking position candidates in the screen (Kim: ¶0423-424; Figs. 18), the control device causes the display device to display a selection screen for selecting one of the multiple parking position candidates (Kim: Figs. 16-18) including the mutually overlapping parts (Kim: ¶0423-424; Figs. 16-18). 	5) Regarding claim 5, Kim and Masahiro teach wherein when the touch panel detects a touch on a non-overlapping part of one of the multiple parking position candidates partially overlapping with each other (Kim: ¶0423-424; Figs. 16-18), the control device causes the display device to display a confirmation screen for confirming selection of the parking position candidate having the non-overlapping part on which the touch was detected (Kim: Fig. 18 A: element 31b). 	6) Regarding claim 6, Kim and Masahiro teach wherein when the multiple parking position candidates partially overlapping with each other are detected by the parking position candidate detector, the control device limits a number of those among the multiple parking position candidates partially overlapping with each other that are allowed to be displayed on the display device to two (Masahiro illustrates, in Fig. 8, only two parking position being displayed for selection). 	7) Regarding claim 7, Kim and Masahiro teach further comprising an imaging device configured to capture an image of surroundings of the vehicle (Kim: ¶0301; Fig. 9), wherein the control device is configured to cause the display device to display the one or more parking position candidates so as to be superimposed on the image captured by the imaging device (Masahiro discloses, in ¶0034, the concept of superimposing parking positions. Thus, at the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of superimposing parking positions, with the motivation to enhance the display and parking assist features of the system).
Claim(s) 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Masahiro, and in further view of Hara et al. (JP 2015074262 A, IDS) 	1) Regarding claim 8, as per the limitation wherein when a vehicle speed is equal to or higher than a first predetermined value, the control device disables selection of the target parking position by the selection input member. 	Hara discloses, in ¶0054-62; ¶0086; ¶0090 with reference to Figs. 4-7, the concept of terminating displayed data corresponding to parking assistance if a speed of a vehicle surpasses a speed threshold (i.e., threshold ThP 1). 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of terminating displayed data corresponding to parking assistance if a speed of a vehicle surpasses a speed threshold as taught by Hara, into the system as taught by Kim and Masahiro, with the motivation to enhance the parking control and assist features of the system. 	2) Regarding claim 9, Kim, Masahiro and Hara teach wherein when a vehicle speed is equal to or higher than a first predetermined value, the control device causes  he display device to display the one or more parking position candidates so as to be unselectable by the selection input member (Hara: ¶0054-62; ¶0079; ¶0086-91 with reference to Figs. 4-7). 	3) Regarding claim 10, Kim, Masahiro and Hara teach wherein when the vehicle speed is equal to or higher than a second predetermined value higher than the first redetermined value (Hara: ¶0064 with regard to the ThP 3 threshold), the control device does not cause the display device to display the one or more parking position candidates (Hara: 0063-64).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  	US 20130073119 A1; US 20170305464 A1, park assistance with user selectable display content.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHICO A FOXX whose telephone number is (571)272-5530. The examiner can normally be reached 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHICO A. FOXX
Primary Examiner
Art Unit 2684



/CHICO A FOXX/Examiner, Art Unit 2684